Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed on 06/06/2021 have overcome the rejections under 35 USC 112 of record.
Applicant's arguments filed 04/06/2021 regarding the prior art rejections have been fully considered but they are not persuasive. Applicant argues that the optical element (412) of Riel et al. is a mask and not a filter.  However, it is well-known and old in the optical arts that masks are a kind of spatial filter.  Therefore, the mask of Riel et al. meets the recited “filter” in amended claim 1.  Even if not, persons having ordinary skill in the art know from the teachings of Riel et al. that other kinds of known optical elements can be used in place thereof for particular known purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2008/0297645 A1) in view of Riel et al. (US 2016/0306265 A1).
Regarding claim 1, Lo et al. teach a camera module (e.g., as shown in fig. 1), comprising: a circuit board (40); a photosensitive chip (30) coupled to the circuit board; a package material body (60; see para. 0021) attached on the circuit board (as shown in fig. 1); a support member (20) mounted on a side of the package material body away from the circuit board (as shown in fig.1); and a filter (50; see para. 0023) having opposite first and second surfaces (as shown in fig. 3); wherein the package material body (60) comprises a bearing surface away from the circuit board (as shown in fig.1; corresponds to the same kind of bearing surface shown in applicant’s figure 2), the support member (20) comprises a 
Lo et al. fail to teach that the filter (50) is spaced apart from the inner wall of the support body.
Riel et al. teach a similar module (e.g., see fig. 17) and teach that the optical element (412) is spaced apart from the inner wall of the support body (as shown in fig. 17). The mask (412) of Riel et al. meets the recited “filter” of claim 1 since it is a spatial filter.
It would have been obvious to persons having ordinary skill in the art to have the filter (50) spaced apart from the inner wall of the support body because Riel et al. suggest that this would provide for improved alignment of the optical parts (see para. 0049 and 0054).
Regarding claim 2, Lo et al. teach that the camera module further comprises a first adhesive layer and a second adhesive layer, the first adhesive layer is sandwiched between the first surface and the bearing surface (as shown in fig. 1; see also para. 0023), the second adhesive layer is sandwiched between the second surface and the bottom surface (note adhesive between these parts in para. 0024).
Regarding claims 4 and 5, Lo et al. and Riel et al. teach the camera module according to claim 3, as discussed above, but fail to specify the ranges recited in claims 4 and 5.  However, given the size of known camera modules and parts thereof, persons having ordinary skill in the art would have had the ranges as recited in claims 4 and 5 as a mere matter of optimizing the values thereof for particular purposes and particular photosensitive chips.
Regarding claim 6, Lo et al. teach that the camera module further comprises a lens assembly (as shown in fig. 1), the lens assembly comprises a barrel (11) and a plurality of lenses (12; see para. 0018 
Regarding claim 7, Lo et al. teach that a side of the support body away from the package material body is coplanar with a side of the extension structure away from the package material body (fig. 1 shows that the support body and part of the extension for this coplanar structure along the outer top of the support body and including at least a part of the upper surface of the overhanging extension).
Regarding claim 10, Lo et al. teach that the photosensitive chip (30) comprises a photosensitive surface (with 31) away from the circuit board, the photosensitive surface comprises a photosensitive region (31) and a non-photosensitive region (outside of 31) surrounding the photosensitive region, and the package material body (60) encapsulates at least a portion of the non-photosensitive region (as shown in fig. 1).
Regarding claims 11-16, Lo et al. teach the camera module according to claim 10, as discussed above, but fail to specify the distances and ranges recited in claims 11-16.  However, given the size of known camera modules and parts thereof, persons having ordinary skill in the art would have had the distances and ranges as recited in claims 11-16 as a mere matter of optimizing the values thereof for particular purposes and particular photosensitive chips.
Regarding claim 19, Lo et al. teach that the support body (120 in fig. 4) defines a first notch on an outer sidewall (see fig.4 and note notch on outer part of sidewall) thereof adjacent to the package material body for receiving excess adhesive when attaching the support member and the package (as shown in fig. 4, the notch collected excess adhesive; see also para. 0031).
Regarding claim 20, Lo et al. teach that the support body (120 in fig. 4) defines a second notch on the outer sidewall thereof (see plural notches in para. 0031) away from the package material body for receiving excess adhesive when attaching a lens assembly and the support member (see para. 0031).

s  8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2008/0297645 A1) in view of Riel et al. (US 2016/0306265 A1), as applied to claim 1, above, in further view of Mei et al. (US 2018/0350729 A1). 
Regarding claim 8, Lo et al. teach the camera module according to claim 1, as discussed above, and teach that the package material body defines a light transmission hole in a middle portion thereof (as shown in fig. 1), but fail to teach that a bottom of the light transmission hole is provided with a concave surface recessed toward an outer sidewall of the package material body.
Mei et al. teach that a similar mold can have curved side walls of any kind of shape (see para. 0039).  
It would have been obvious to persons having ordinary skill in the art to incorporate the curved sidewalls of Mei into the module of Lo et al. because this would have provided for connections, etc., as taught by Mei et al.  (see para. 0039). Since such a curved surface would either be convex or concave (since these are the only choices available for such a curved surface), persons having ordinary skill in the art would have selected a concave sidewall as a mere matter of optimizing the sidewalls in accordance with the teachings of Mei et al. (e.g., in para, 0039).
Regarding claim 9, Lo et al. fail to teach that a round chamfer is provided on a top edge of the package material body in the light transmission hole.  However, such a round edge is a mere convex surface that would be in accordance with the teaching of a curved surface in Mei et al. (in para. 0039).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2008/0297645 A1) in view of Riel et al. (US 2016/0306265 A1), as applied to claim 1, above, in further view of  Dobashi (US 2017/0104904 A1).
Regarding claim 17, Lo et al. teach the camera module according to claim 1, as discussed above, and teach that the extension structure (as shown in fig. 1) further comprises a vertical surface  (the 
Dobashi teaches a similar camera module as that of Lo et al. and further teaches the an extension structure comprising an inclined surface connecting the vertical surface and the bottom surface, an angle between the vertical surface and the inclined surface being such that the angle is “sharp.”  The angle shown in fig. 3 and in fig. 7 and described as sharp appears to be greater than 90 degrees (e.g., as shown in fig. 3).  
It would have been obvious to persons having ordinary skill in the art to include the inclined surface of Dobashi into the camera module of Lo et al. because Dobashi teaches that this would have provided for improved light shielding (see para. 0058 and 006).
Regarding further claims 17 and 18, while the angle disclosed by Dobashi appears to be greater than ninety degrees, Dobashi does not recite the actual values of greater than 90 degrees of greater than 135 degrees.  However, persons having ordinary skill in the art would have had the range of angles as recited in claims 17 and 18 as a mere matter of optimizing the values thereof for particular purposes and particular photosensitive chips.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.

/JOHN R LEE/               Primary Examiner, Art Unit 2878